Case 17-50024-K.]C Doc 251-1 Filed 04/16/19 Page 1 of 4

EXHIBIT 1

 

Case 17-50024-K.]C Doc 251-1 Filed 04/16/19 Page 2 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT ()F DELAWARE

 

Chapter ll
In rec

Case No. 15-11323 (KJC)
Citadel Watford City Disposal Partners, .
L.P., e_t L,‘ : (Jointly Administered)

Debtors.

 

Gavin/Solmonese LLC, liquidation
Trustee for the Citadel Creditors’ Grantor
Trust, successor to Citadel Watford City
Disposal Partners, L.P., e_t a_l.,

Plaintiff, : Adv. Proc. No. 17-50024 (KJC) \
- \
v.
Citadel Energy Partners, LLC, et al.,

Defendant.
Gavin/Solmonese LLC, Liquidation
Trustee for the Citadel Creditors’ Grantor
Trust, successor to Citadel Watford City
Disposal Partners, L.P., e_t a_l.,

 

Plaintiff,
v. : Adv. Pro. NO. 17-50648 (KJC)

Law Ofiices of Louis E. Bridges, LLC, a
Georgia limited liability company,

Defendant.

 

 

' The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Citadel
Energy Services, LLC (7762); Pembroke Fields, LLC (034] ); Citadel Energy SWD Holdings, LLC (5266) and
Citadel Watford City Disposal Partners, LP (1520). The address for each Debtor is c/o Gavin/Solmonese LLC,
Liquidation Trustee, 919 N. Market St., Suite 600, Wilmington, DE 19801.

 

 

Case 17-50024-K.]C Doc 251-1 Filed 04/16/19 Page 3 of 4

 

Gavin/Solmonese LLC, Liquidation
Trustee for the Citadel Creditors’ Grantor
Trust, successor to Citadel Watford City
Disposal Partners, L.P., e_t a_l.,

Plaintiff,
v. : Adv. Pro. No. 17-50650 (KJC)
Jonathon P. Reuben, C.P.A.,
Dei`endant.
Gavin/Solmonese LLC, Liquidation
'l`rustee for the Citadel Creditors’ Grantor

Trust, Successor to Citadel Watford City
Disposal Partners, L.P., et al.,

 

PlaintifT,
v. : Adv. Pro. No. 17-50651 (KJC)
Mark Dunaway,

Defendant.

 

STIPULATION REGARDING APPOINTMENT OF MEDIATOR

Gavin/Solmonese LLC, Liquidation Trustee for the Citadel Creditors’ Grantor Trust,
successor to Citadel Watt`ord City Disposal Partners, L.P., e_t a_l., (the “Liquidation Trustee”) and
various defendants executing this stipulation (collectively, the “Defendants”) (the Liquidation
Trustee and the Defendants collectively referred to herein as the “Parties”) in the above-
captioned adversary proceedings hereby stipulate to the appointment of lan Connor Bifferato of
The Bif`ferato Firm P.A. (the “Mediator”), a mediator as identified in the Register of Mediators
and Arbitrators Pursuant to Local Rule 9019-4 (as amended form time to time) that is available
on this Court’s website, as Mediator in the above-referenced adversary proceedings, and further
consent to the entry of an order substantially in the form attached hereto as Exhibit A approving

this Stipulation.

92665617.vl-4/]0/l9

 

 

Case 17-50024-K.]C Doc 251-1 Filed 04/16/19 Page 4 of 4

Date: April 10, 2019

FOX RO'I`HSCHILD LLP

/s/ Johnna M. Darbv

Thomas M. Horan (DE Bar No. 4641)
Johnna M. Darby (DE Bar No. 5153)
919 N. Market Street, Suite 300
Wilmington, DE 19801

Telephone: (302) 654-7444

E-mail: thoran@foxrothschild.com
E-mail: jdarby@foxrothschild.com

C ounsel to
Liquidation Trustee

ELZUFON AUSTIN & MONDELL,
P.A.

/s/ Garv W. Alderson

John A. Elzut`on (Bar No. 177)

Gary W. Alderson (Bar No. 3895)

300 Delaware Ave., Suite 1700

P.O. Box 1630

Wilmington, DE 19899-1630

Telephone: (302) 504-3221

E-mail: jelzufon@elzufon.com
galderson@elzut`on.com

Counsel to Defena’ant Jonathon P, Reuben,
C.P.A.

MACAULEY LLC

/s/ Thomas G. Macaulev

Thomas G. Macauley (DE Bar No. 341 1)
300 Delaware Avenue, Suite 1018
Wilmington, DE 19801

Telephone: (302) 656-0100

Email: tm@macdelaw.com

Attorneys for De]%ndants Carl Coward,

Alastair sz`lh and North Dakota Water
Parmers, LLC

92665617.vl-4/10/19

Gavz`n/Solmonese LLC,

WHITE AND WILLIAMS LLP

/s/ Nioholas R. Wynn

John D. Balaguer (DE Bar No. 2537) `

Nicholas R. Wynn (DE Bar No. 5670) 1

600 N. King streer, suite 800 1

Wilmington, DE 19801-3722

Telephone: (302) 467-4501

Email: balaguerj@whiteandwilliams.com
wynrm@WhiteandWilliams.com

Counselfor Defendants Louis Bridges and
Law sz`ces ofLouis E. Bridges, LLC

COOCH & TAYLOR P.A.

/s/ R. Grant Dick lV

Robert Wm. Pedigo (DE Bar No. 4047)
R. Grant Dick IV (DE Bar No. 5123)
The Brandywine Building

1000 West Street, 10“' Floor
Wilmington, DE 19801

Telephone: (302) 984-3800

Ernail: rpedigo@coochtaylor.com
Email: gdick@coochtaylor.com

C ounsel for Defendant Mark Dunaway

